Carley, Judge.
Appellant appeals from the judgment of conviction and sentence entered on a jury verdict finding him guilty of armed robbery. Only the general grounds are enumerated as error.
“The testimony of the victim identifying the accused as the perpetrator of the crime constituted sufficient evidence to support defendant’s conviction.” Roberts v. State, 149 Ga. App. 667 (255 SE2d 126) (1979). The victim’s positive identification of appellant as the perpetrator, “together with the other evidence presented by the state, is more than sufficient to support the verdict. We find that a rational trier of fact could reasonably have found from the evidence adduced at trial proof of appellant’s guilt beyond a reasonable doubt. [Cit.]” Brown v. State, 161 Ga. App. 55 (1) (289 SE2d 9) (1982).

Judgment affirmed.


Deen, P. J., and Banke, J., concur.